Citation Nr: 0823323	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel








INTRODUCTION

The veteran served on active military duty from February 2002 
to September 2002.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A preliminary review of the veteran's claims file reveals 
that due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's original June 2006 
substantive appeal, she requested a hearing before the RO at 
the Board.  In a June 2006 letter, the RO requested 
clarification regarding the type of hearing the veteran 
desired.  In a July 2006 response, the veteran requested a 
videoconference hearing.  Due process thus requires the 
veteran be provided with a hearing.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 
(2007).  This case must be returned to the RO so that a 
hearing may be scheduled.

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
videoconference hearing before the Board at the RO.  
The veteran must be provided proper notice of the 
date and time of the scheduled hearing and the 
notification must be documented in the claims file.  
If the veteran no longer desires the requested 
hearing, a signed writing to that effect must be 
placed in the claims file.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

